Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
La mayoría de este Tribunal resuelve hoy que la deter-minación en vista preliminar de que existía causa probable para acusar a lo señores Ortiz Vega y Rodríguez Galindo por el asesinato y el secuestro de la niña Liliana Bárbara Cepeda fue contraria a derecho. Esto en virtud de que el Ministerio Fiscal no entregó a la representación legal de los acusados unas declaraciones no juradas y una graba-ción que tenía en su posesión en las que el principal testigo de cargo, el señor Santana Báez, modificaba lo expresado en una declaración jurada anterior respecto a su condición de testigo ocular de los hechos.
Aunque originalmente entendimos que el recurso pre-sentado levantaba serias y graves imputaciones sobre la conducta del Ministerio Público, luego de un minucioso examen del expediente, de las minutas de la vista prelimi-nar y de los autos originales, entendemos que aunque el Estado tenía la obligación, dado los hechos tan particula-res del caso de autos, de entregar a la defensa las declara-ciones y la grabación del testigo principal de cargo, la de-terminación de causa probable para acusar está avalada por la totalidad de la prueba presentada.
HH
Consideramos que la pregunta a contestarse es si consi-derada la totalidad de la evidencia testifical y documental presentada en la vista preliminar, el Estado satisfizo el quantum de prueba necesario para que el juzgador llegara a la determinación de que existía causa probable para acusar.
Reiteradamente hemos aseverado que aunque el Estado tiene la obligación de presentar evidencia suficiente para *420persuadir al magistrado que preside la vista preliminar de la existencia de causa probable para acusar, el quantum de prueba requerido no es el de “más allá de duda razonable”, y ni siquiera el de “preponderancia de la prueba”. De lo que se trata es de que el Estado demuestre que cuenta con evidencia suficiente que, de ser creída por el juzgador, es-tablece los elementos del delito y la conexión del imputado con él. A la luz de nuestra jurisprudencia reiterada:
Para que la determinación de causa probable se haga con-forme a la ley y a derecho, el juicio del magistrado debe basarse en alguna prueba que demuestre que existe causa probable para creer que el acusado cometió el delito. En ausencia total de esa prueba, la determinación de causa probable por un ma-gistrado no se ha hecho con arreglo a la ley y a derecho, y en su consecuencia, procede la moción para desestimar la acusación, bajo el susodicho inciso “p” de la Regla 64. Vázquez Rosado v. Tribunal Superior, 100 D.P.R. 592, 594 (1972). Véanse: Pueblo v. Rivera Alicea, 125 D.P.R. 37 (1989); Pueblo v. González Pagán, 120 D.P.R. 684 (1988).
No hay duda de que las manifestaciones extrajudiciales del testigo Santana Báez hubiesen sido útiles a la defensa para impugnar la credibilidad de dicho testigo. En las mis-mas recantó su declaración anterior sobre su presencia du-rante la comisión del secuestro y del asesinato, y afirmó que su conocimiento de lo acontecido se debía a que el se-ñor Rodríguez Galindo, uno de los coacusados, se lo había contado.(1) Indicó que su versión original en la que se colo-caba como testigo ocular se debió a que había sido presio-nado por los agentes del orden público para que declarara que había presenciado los hechos.
Sin embargo, aún reconociendo la utilidad que para la defensa hubiese representado el tener a su disposición dichas declaraciones no juradas y la grabación del testigo *421Santana Báez, e independientemente de si calificamos dicha evidencia como prueba exculpatoria absoluta o rela-tiva, consideramos que la evidencia presentada en la vista preliminar fue suficiente para satisfacer el quantum de prueba para acusar, según lo establecido por nuestra jurisprudencia. Veamos.
Un examen minucioso de las minutas de la vista preli-minar demuestra que el Ministerio Público, además de presentar como testigo al señor Santana Báez, presentó varios testigos para que declararan sobre la investigación realizada, los hallazgos en la escena del crimen y sobre los traumas presentados por la niña. Entre ellos presentó a la Sra. Carmen Casado, del Cuerpo de Investigaciones Crimi-nales de San Juan, División de Homicidios; al policía Edgardo Rivera Navedo, y a la Sra. Lydia Alvarez Pagán, Directora Ejecutiva del Instituto de Ciencias Forenses. El Ministerio Fiscal sometió, además, prueba documental en-tre la que se destaca el informe médico forense y las fotos sobre el cuerpo de la niña con los traumas recibidos, así como de la escena del crimen.
Examinada la totalidad de la prueba presentada, y to-mando en consideración que las versiones ofrecidas por el señor Santana Báez en las declaraciones no juradas y en la grabación, aunque lo colocan fuera de la escena del crimen,’ relacionan directamente a los acusados con el crimen, en virtud de una admisión de parte, y tomando en cuenta los detalles que ofreció sobre lo acontecido, así como la res-tante prueba documental y testifical, consideramos que no procede la desestimación de causa probable en virtud de la Regla 64(p) de Evidencia, 32 L.P.R.A. Ap. IV.
Lo relatado por el señor Santana Báez respecto a lo acontecido, independientemente de si advino en conoci-miento de ello por haber presenciado los hechos o porque el coacusado Rodríguez Galindo se lo contó, y corroborado por la otra prueba documental y testifical sobre la escena del crimen y los traumas sufridos por la niña, nos lleva a la *422conclusión de que no estamos ante un caso de ausencia total de prueba”.
H-1
Nos queda por considerar si el hecho de que el Ministe-rio Público no pusiera a disposición de la defensa las decla-raciones no juradas y la grabación del testigo Santana Báez, antes de que ésta llevara a cabo su contrainterroga-torio, con el propósito de que la defensa pudiera impugnar la credibilidad de dicho testigo, conlleva automáticamente la determinación de que procede celebrarse una nueva vista preliminar.
Nuestra jurisprudencia, así como la federal, ha tenido la oportunidad de pautar la normativa sobre las consecuen-cias de que el Estado no ponga a disposición de la defensa evidencia exculpatoria durante la celebración del juicio. La norma dispone que no toda situación en que el Ministerio Público no haya entregado prueba exculpatoria a la de-fensa conlleva automáticamente una revocación de la con-vicción y la concesión de un nuevo juicio. Corresponde al tribunal apelativo examinar si la evidencia exculpatoria no entregada era de tal naturaleza que, de haber sido presen-tada al juzgador de los hechos, el resultado del juicio hu-biese sido uno distinto. Es decir, la evidencia exculpatoria debe ser lo suficientemente determinante como para que, a la luz de todo el récord, se pueda razonablemente inferir que el veredicto hubiese sido otro. Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299 (1991); United States v. Bagley, 473 U.S. 667 (1985).
Aunque el Estado —dado los hechos tan particulares del caso de autos— debió entregar las declaraciones no jura-das y la grabación del testigo principal de cargo a la de-fensa, nos corresponde determinar, a la luz de lo anterior-mente pautado, si es razonable inferir que de haberse *423puesto dicha prueba en posesión de la defensa para impug-nar el testimonio del testigo Santana Báez, el resultado de la vista preliminar hubiese sido distinto.
En virtud de lo anteriormente expresado sobre el quantum de prueba a satisfacerse en la determinación de causa probable para acusar, así como de un examen integral de lo acontecido en la vista preliminar, somos del criterio que el resultado de la vista preliminar no hubiese variado. El tes-tigo Santana Báez describió, tanto en su declaración ju-rada como en su testimonio en vista preliminar, los deta-lles y pormenores del secuestro y asesinato de la niña. Describió el auto utilizado, los golpes propiciados, así como la escena del secuestro y el crimen.
Las declaraciones no juradas y la grabación no modifi-can ni añaden nueva información respecto a los hechos su-cedidos, o sobre la relación de los acusados con el crimen. La variación crucial versa sobre cómo el testigo advino en conocimiento de los mismos. La impugnación del testigo, de haber tenido acceso la defensa a tal información antes del contrainterrogatorio, hubiese versado sobre su recanta-ción como testigo ocular, con el consiguiente efecto de im-pugnar su credibilidad.(2)
Ante esta situación, y considerando la totalidad de lo acontecido en la vista preliminar, no podemos razonable-mente inferir que el resultado de la vista preliminar hu-biese sido distinto. El testimonio detallado del señor Santana Báez, así como la totalidad de la otra evidencia presentada, aun asumiendo una vigorosa impugnación de dicho testigo en virtud de las modificaciones posteriores a su testimonio sobre su presencia en el lugar del delito, son suficientes para una determinación de causa probable para acusar.
*424Coincidimos con lo expresado por el Juez Asociado Se-ñor Negrón García en su opinión disidente, pág. 417, de que
... una adjudicación y revisión de toda la prueba desfilada y lo acontecido en la Vista Preliminar pone de manifiesto y sos-tiene la conclusión de que razonablemente no se variaría la determinación de causa probable; fue “conforme a derecho” bajo los parámetros jurisprudenciales de credibilidad pertinentes. (Énfasis suprimido.)
Por lo anteriormente expresado, disentimos.

Coincidimos con lo expresado por el Juez Asociado Señor Negrón García en su opinión disidente de que dicha declaración configura una admisión de parte, en cuanto al acusado señor Rodríguez Galindo. Regla 62(A) de Evidencia, 32 L.P.R.A. Ap. IV.


 Debemos recordar que la falta de veracidad de un testigo en cuanto a parte de su testimonio no implica que el juzgador deba descartar absolutamente el resto de su declaración. Pueblo v. Chévere Heredia, 139 D.P.R. 1 (1995).